 
Exhibit 10.1

 
SERVICES AND NON-COMPETE AGREEMENT
 
Services And Non Compete Agreement (this “Agreement”), dated as of March 20,
2008, by and among Lexington Realty Trust, a Maryland real estate investment
trust (together with its subsidiaries and affiliates, “Company”), FUR Advisors
LLC, a Delaware limited liability company (“FUR”), and Michael L. Ashner, an
individual. (“Ashner”)  Company, FUR and Ashner are each referred to herein as a
“Party” and collectively as the “Parties.” FUR and Ashner are sometimes referred
to herein as the “Ashner Parties.”
 
Recitals
 
Whereas, Company desires to obtain certain services from the Ashner Parties for
the purpose of enabling Company to manage the operation of the properties and
businesses owned and conducted by The Lexington Master Limited Partnership (the
“MLP”) and certain strategic transactions previously entered into by the Company
(“Strategic Transactions”); and
 
Whereas, Ashner is the Chairman and Chief Executive Officer of each of FUR and
Winthrop Realty Trust, an unincorporated association in the form of an Ohio
business trust (“Winthrop”); and
 
Whereas, FUR is the external advisor to Winthrop.
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Company and FUR hereby agree as follows:
 
Agreement
 
1.           Scope of Agreement.  In accordance with the terms and conditions of
this Agreement, (i) FUR hereby agrees to provide certain asset management
support services to Company, the nature and scope of which are described in
Section 4 of this Agreement; and (ii) the Ashner Parties and Winthrop, as
applicable, hereby agree to (a) the standstill provisions set forth in Section
6, and (b) the continuation of the exclusivity and non-compete provisions
currently in effect in favor of the Company.
 
2.           Consideration.  In exchange for providing the Services (defined
below) and the other obligations to be undertaken pursuant to this Agreement,
Company shall pay to FUR $1,500,000, as follows:
 
Payment Date
Payment Amount
4/1/08
$166,666
5/1/08
$166,666
6/2/08
$166,666
7/1/08
$166,667
8/1/08
$166,667
9/2/08
$166,667
10/1/08
$166,667
11/3/08
$166,667



 
 

--------------------------------------------------------------------------------


 
 
 
12/1/08
$166,667

 
 
3.           Term.  The term of this Agreement (the “Term”) shall commence on
the date hereof and shall end on December 31, 2008 (the “Termination Date”).
 
4.           Services to be Provided by FUR.  Until the Termination Date, FUR
shall provide Company with support of the asset management functions of Company
relating to MLP’s assets and the Strategic Transactions (the “Services”).
 
5.           Level of Services.  FUR will use the same degree of care in
rendering the Services under this Agreement as it utilizes in rendering such
Services for its own operations and its other clients.  Company shall cooperate
with FUR to permit FUR to perform its duties and obligations under this
Agreement in a timely manner (including, without limitation, providing to FUR
any reports or other information required by FUR to discharge its duties
hereunder).
 
6.           Standstill. Each of the Ashner Parties agrees that until the
Termination Date, unless such shall have been specifically invited in writing by
Company, neither the Ashner Parties nor any of their respective controlled
affiliates (as such term is defined under the rules and regulations promulgated
under the Securities Exchange Act of 1934, as amended (collectively, the “1934
Act”)), including, without limitation, Winthrop, will in any manner, directly or
indirectly, (a) effect or seek, offer or propose (whether publicly or otherwise)
to effect, or cause or participate in or in any way assist any other person to
effect or seek, offer or propose (whether publicly or otherwise) to effect or
participate in, (i) any acquisition of securities (or beneficial ownership
thereof) or assets (unless such assets are otherwise being marketed by Company)
of Company or any of its subsidiaries, affiliates or divisions; (ii) any tender
or exchange offer, merger or other business combination involving Company or any
of its subsidiaries, affiliates or divisions; (iii) any recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction with
respect to Company or any of its subsidiaries, affiliates or divisions; or (iv)
any “solicitation” of “proxies” (as such terms are used in the proxy rules of
the Securities and Exchange Commission) or consents to vote any voting
securities of Company; (b) form, join or in any way participate in a “group” (as
defined under the 1934 Act); (c) otherwise act, alone or in concert with others,
to seek to control or influence the management, Board of Directors or Trustees
or policies of Company or any of its subsidiaries, affiliates or divisions; (d)
take any action which might force Company to make a public announcement
regarding any of the types of matters set forth in (a) above; (e) request
Company, directly or indirectly, to amend or waive any provision of this Section
6; or (f) enter into any discussions or arrangements with any third party with
respect to any of the foregoing. Notwithstanding anything herein to the
contrary, the obligations of this Section 6 shall immediately terminate at such
time, if at all, in the event there is a public announcement by Company that a
third party or group has made an offer to acquire (in any manner), directly or
indirectly, (i) control of Company or its Board of Trustees (including, without
limitation, through a solicitation of proxies); (ii) control of any voting
securities of Company; or (iii) all or substantially all of the businesses or
assets of Company.
 

 
2

--------------------------------------------------------------------------------

 
 

 
7.           Amended and Restated Exclusivity Services Agreement and Acquisition
Agreement and Assignment and Assumption.  Notwithstanding anything to the
contrary contained herein, in the Amended and Restated Exclusivity Services
Agreement, dated as of December 31, 2006, between Company and Ashner (the
“Exclusivity Agreement”), or in the Acquisition Agreement, dated as of November
7, 2005, as amended by the Amendment to Acquisition Agreement, Assignment and
Assumption on December 31, 2006, between Newkirk Realty Trust, Inc., Winthrop
and Company (collectively, as amended, the “Acquisition Agreement”), (a) the
Exclusivity Agreement and Acquisition Agreement shall remain in full force and
effect, (b) the Exclusivity Period (as defined in the Exclusivity Agreement)
shall end on the Termination Date, and (c) the Reversion Date (as defined in the
Acquisition Agreement) shall be the Termination Date.
 
8.           Miscellaneous.
 
8.1           Amendment and Modification.  This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing signed on behalf of each Party and
otherwise as expressly set forth herein.
 
8.2           Waiver.  No failure or delay of any Party in exercising any right
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder.  Any agreement on the part of any Party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by a duly authorized officer on behalf of such Party.
 
8.3           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, or if by facsimile, upon written confirmation of receipt
by facsimile, e-mail or otherwise, (b) on the first business day following the
date of dispatch if delivered by a recognized next-day courier service or (c) on
the earlier of confirmed receipt or the fifth business day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid.  All notices hereunder shall be delivered to the addresses set
forth below, or pursuant to such other instructions as may be designated in
writing by the Party to receive such notice:
 
                      if to Winthrop, FUR or Ashner, to:
 
FUR Realty Trust
7 Bulfinch Place
Suite 500
Boston, MA  02114
Facsimile:  (617) 570-4746
Attention:  Michael L. Ashner
 
                      with copies (which shall not constitute notice) to:

 
3

--------------------------------------------------------------------------------

 



Katten Muchin Rosenman LLP
575 Madison Avenue
New York, NY 10022
Fax No:  (212) 940-8776
Attention:    Mark I. Fisher, Esq.


                      if to Company, to:
 
Lexington Realty Trust
One Penn Plaza
Suite 4015
New York, New York 10119-4015
Attention:     T. Wilson Eglin
                      Joseph S. Bonventre
 
                      with a copy (which shall not constitute notice) to:


Paul, Hastings, Janofsky & Walker LLP
75 East 55th Street
New York, New York 10022
Fax No.:  (212) 319-4090
Attention:     Mark Schonberger, Esq.


8.4           Interpretation.  The headings contained in this Agreement or in
any Exhibit are for convenience of reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  All words used in
this Agreement will be construed to be of such gender or number as the
circumstances require.  Any capitalized terms used in any Exhibit but not
otherwise defined therein shall have the meaning as defined in this
Agreement.  The word “including” and words of similar import when used in this
Agreement will mean “including, without limitation”, unless otherwise specified.
 
8.5           Entire Agreement.  Other than the Separation Agreement and General
Release between Company and Ashner of even date herewith, this Agreement
constitutes the entire agreement, and supersedes all prior written agreements,
arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
among the Parties with respect to the subject matter of this
Agreement.  Notwithstanding any oral agreement of the Parties or their
representatives to the contrary, no Party to this Agreement shall be under any
legal obligation to enter into or complete the transactions contemplated hereby
unless and until this Agreement shall have been executed and delivered by each
of the Parties.
 
8.6           No Third Party Beneficiaries.  This Agreement shall be binding
upon and inure solely to the benefit of each Party and their respective
successors and assigns, and nothing in this
 

 
4

--------------------------------------------------------------------------------

 

Agreement, express or implied, is intended to or shall confer upon any other
person any legal or equitable right, benefit or remedy of any nature under or by
reason of this Agreement.
 
8.7           Governing Law.  This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of New York, without regard to the laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of New York other than Section 5-1401 of the New York General Obligations Law.
 
8.8           Submission to Jurisdiction.  Each of the Parties irrevocably
agrees that any legal action or proceeding arising out of or relating to this
Agreement or for recognition and enforcement of any judgment in respect hereof
brought by any other Party or its successors or assigns may be brought and
determined in any New York State or federal court sitting in New York, New York
(or, if such court lacks subject matter jurisdiction, in any appropriate New
York State or federal court), and each of the Parties hereby irrevocably submits
to the jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby (and agrees not to commence any action, suit or proceeding
relating thereto except in such courts).  Each of the Parties further agrees to
accept service of process in any manner permitted by such courts.  Each of the
Parties hereby irrevocably and unconditionally waives, and agrees not to assert,
by way of motion or as a defense, counterclaim or otherwise, in any action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, (a) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason other than the failure
lawfully to serve process, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by law, that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.
 
8.9           Assignment.  No Party shall be permitted to assign any of its
rights or delegate any of its obligations under this Agreement without the prior
written consent of each other Party; except that (i) Company may, without such
consent, assign all such rights to any affiliate(s) of Company or to any Person
providing financing to Company as collateral security for such financing;
provided that no such assignment shall relieve Company of any of its obligations
hereunder; and (ii) FUR may, without such consent, assign all such rights to (A)
any affiliate controlling FUR; provided that no such assignment shall relieve
FUR of any of its obligations hereunder or (B) any person that acquires,
directly or indirectly, all or any substantial portion of the assets or
securities of FUR.  Any unauthorized assignment or transfer shall be null and
void.  Subject to the preceding sentences, this Agreement will be binding upon,
inure to the benefit of, and be enforceable by, the parties and their respective
successors and assigns.
 
8.10           Enforcement.  The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  Accordingly, each of the Parties shall be entitled to
 

 
5

--------------------------------------------------------------------------------

 

specific performance of the terms hereof, including an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in any New York State or federal court sitting in
New York, New York (or, if such court lacks subject matter jurisdiction, in any
appropriate New York State or federal court), this being in addition to any
other remedy to which they are entitled at law or in equity.  Each of the
Parties further hereby waives (a) any defense in any action for specific
performance that a remedy at law would be adequate and (b) any requirement under
any law to post security as a prerequisite to obtaining equitable relief.
 
8.11           Severability.  Whenever possible, each provision or portion of
any provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.
 
8.12           Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
 
8.13           Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Parties.
 
8.14           Facsimile Signature.  This Agreement may be executed by facsimile
signature and a facsimile signature shall constitute an original for all
purposes.
 
8.15           No Agency.  Nothing in this Agreement shall constitute or be
deemed to constitute a partnership or joint venture between or among the Parties
or constitute or be deemed to constitute any Party the agent or employee of any
other Party for any purpose whatsoever and no Party shall have authority or
power to bind any other Party or to contract in the name of, or create a
liability against, the other in any way or for any purpose.
 
8.16           Information.  Subject to any applicable laws and privileges, each
Party covenants and agrees to provide each other Party with all information
regarding itself and the transactions under this Agreement that each other Party
reasonably believes is required to comply with all applicable federal, state,
county, and local laws, ordinances, regulations, and codes, and to satisfy the
requesting Party’s obligations hereunder.
 
[SIGNATURE PAGE FOLLOWS]
 

 
6

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties have caused this Agreement to be executed as of
the date first written above.
 


 

  Lexington Realty Trust                 
By:
/s/  T. Wilson Eglin     
Name:   
T. Wilson Eglin     
Title:
Chief Executive Officer   

 
 
 
 

  FUR Advisors LLC                 
By:
/s/ Michael L. Ashner     
 
Michael L. Ashner     
 
Chairman and Chief Executive Officer   


 


 

  /s/ Michael L. Ashner      Michael L. Ashner         

 
 
 
AGREED AND CONSENTED TO
 
FOR PURPOSES OF SECTION 7 ONLY
 

Winthrop Realty Trust    
By:
/s/ Peter Braverman    Peter Braverman    President 

 
 
 
 
 


 

--------------------------------------------------------------------------------